Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
	Claims 1, 3-5 and 7-10 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of A motor unit equipped with a decelerator, the motor unit comprising: a worm wheel provided in a wheel housing of a main body casing and rotatably supported around an axis; a motor inserted into and fastened to the main body casing with a fastening member from one side orthogonal to the axis of the worm wheel and in which a worm fixed to an output shaft meshes with the worm wheel; a board housing defined by the main body casing so as to be adjacent to the wheel housing on the one side of the wheel housing; and a control board inserted and provided in the board housing in a posture of crossing an axis of the output shaft of the motor, electrically connected to the motor, and including, on the one side, a connector to be connected outside, wherein: the control board is inclined from a posture orthogonal to the axis of the output shaft of the motor toward a direction in which a position of an end portion on a motor side is displaced toward a side opposite to the one side, so that the end portion on the motor side is apart from a fastening portion including the fastening member in a direction of the axis of the output shaft, the board housing [5] has an opening [4a] on a side opposite the motor, a connector cover [20] included in the connector [21] is detachably provided on the board housing so as to close the opening, and the control board [15] is inserted into the board housing from the side opposite the motor through the opening along a plate surface; the control board includes a board-side terminal [37] in a portion on the motor side of the control board and is electrically connected to the motor by fitting a motor-side terminal [38] of the motor inserted to the main body casing into the board-side terminal from the one side after inserting the control board to the board housing; and the board housing ]5\ includes a terminal guide portion [40a] that corrects the position of the board-side terminal [37] of the control board [15] inserted from the side opposite the motor through the opening before inserting the motor to the main body casing.
	The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the Examiner concurred with the Applicant’s following assessment (page 8 of Applicant’s Remark):


    PNG
    media_image1.png
    229
    923
    media_image1.png
    Greyscale


Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834